Case: 19-20420   Document: 00515664302     Page: 1    Date Filed: 12/07/2020




          United States Court of Appeals
               for the Fifth Circuit                        United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                            December 7, 2020
                             No. 19-20420                     Lyle W. Cayce
                           Summary Calendar                        Clerk


   Raymond E. Carr,

                                                     Plaintiff—Appellant,

                                 versus

   Sheriff Ed Gonzalez, Chief, Harris County Sheriff’s
   Department, in his individual and official capacity; Probable Cause
   Judge, in his individual and official capacity; UTMB Medical
   Department, in its individual and official capacity; ISS
   Facility/International Airline Security, in its individual and
   official capacity; New Hope Housing, in its individual and official
   capacity; Art Acevedo, Chief, Houston Police Department,
   in his individual and official capacity; Wells Fargo Bank, in its
   individual and official capacity; Krash Cabin Management, in its
   individual and official capacity; Imperio Used Car Dealership;
   Texas Post Master General, in his individual and official capacity;
   Houston Police Department; United States Postal
   Service,

                                                 Defendants—Appellees,

                         consolidated with
                           _____________

                             No. 19-20621
                           _____________
Case: 19-20420      Document: 00515664302          Page: 2    Date Filed: 12/07/2020

                                    No. 19-20420
                                  c/w No. 19-20621
   Lord of the Streets Raymond E. Carr,

                                                             Plaintiff—Appellant,

                                       versus

   Civil Rights Project; Lone Star Legal Aid; Beacon Law
   Center; 7031 Koll Center; Metropolitan Transit
   Authority; U.S. Equal Employment Opportunity
   Commission; Harris County Hospital District; Biomat
   Plasma Center; Coordinated Access Housing; Texas
   Health and Human Services Commission; Houston
   Community College; Assurance Wireless; FBI Agency,

                                                          Defendants—Appellees.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CV-1754
                            USDC No. 4:18-CV-3551


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Raymond E. Carr appeals the district court’s dismissal without
   prejudice of Carr v. Gonzalez, No. 4:19-CV-1754, as barred by the 28 U.S.C.
   § 1915(g) bar. See § 1915(g). He also appeals the district court’s denial of his
   motion to reopen or amend the dismissal with prejudice of Carr v. Civil Rights
   Project, No. 4:18-CV-3551, for want of prosecution.         However, he has
   abandoned, by failing to brief, the only cognizable issues on appeal. See Yohey



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 19-20420       Document: 00515664302           Page: 3     Date Filed: 12/07/2020




                                      No. 19-20420
                                    c/w No. 19-20621
   v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The judgments of
   the district court are therefore AFFIRMED.
          Carr’s motions to supplement the record reference events that post-
   date the filing of these appeals. As those facts cannot be considered for the
   first time on appeal, those motions are DENIED. See Theriot v. Parish of
   Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999); Leverette v. Louisville Ladder
   Co., 183 F.3d 339, 342 (5th Cir. 1999). Because Carr has not shown that he is
   entitled to injunctive relief from this court in the first instance, his motions
   for preliminary and permanent injunctions are also DENIED. See Byrum v.
   Landreth, 566 F.3d 442, 445 (5th Cir. 2009); Amoco Prod. Co. v. Village of
   Gambell, 480 U.S. 531, 546 n.12 (1987); Greene v. Fair, 314 F.2d 200, 202 (5th
   Cir. 1963).
          Carr is REMINDED that, because he has accumulated at least three
   strikes under § 1915(g), he is barred from proceeding in forma pauperis in any
   civil action or appeal filed while he is incarcerated or detained in any facility
   unless he is under imminent danger of serious physical injury. He is also
   WARNED that, regardless of the § 1915(g) bar, any frivolous, repetitive, or
   otherwise abusive filings that he files will invite the imposition of additional
   sanctions, which may include dismissal, monetary sanctions, and restrictions
   on his ability to file pleadings in this court and any court subject to this court’s
   jurisdiction.
          AFFIRMED; MOTIONS DENIED; REMINDED OF
   THREE STRIKES BAR; ADDITIONAL SANCTION WARNING
   ISSUED.




                                            3